Case 8:21-cv-01787-TJS Document 4 Filed 07/20/21 Page 1 of 6

IN THE CIRCUIT COURT FOR PRINCE GEORGE'S COUNTY, MARYLAND

| DEETTE GREEN ty

 

 

11070 Thomas Busch Memorial Highway

|| SERVE :

: Case No.
Pennsauken, Nd 08110 i

cSC-Lawyers Incorporating
Service

7 St. Paul Street

Suite 820 3
Baltimore, MD 21202 "

 

Defendant.

COMPLAINT

COMES NOW Plaintiff DeBtte Green, by and through her

attorneys, Allan M. Siegel, Esquire, and the law firm of Chaikin,

Sherman, Cammarata & Siegel, P.C., and respectfully represents as

follows: .

COUNT Tf
(Negligence -— Personal Injury)
1. This Court has jurisdiction over the within cause of

jaction in that the incident complained of herein occurred in the

| Prince George’s County, Maryland.

2. Upon information and belief, at all relevant times

‘herein, Defendant Formari Mills, Inc. (hereinafter “Forman

 

 

1100 Mississippi Avenue, 5S.E.
Apartment 344 :
|{Washington, DC 20032 “ ;
Plaintiff, "
4
Vv. i 5
FORMAN MILLS, INC. wi

an)

wot on
Case 8:21-cv-01787-TJS Document 4 Filed 07/20/21 Page 2 of 6

Mills”), jnter alia, owned, leased, operated, managed, and/or
Imaintained the real property and premises at issue herein, namely
‘the department store, located at 3445 Branch Avenue, Hillcrest

Heights, MD 20748, (hereinafter “the premises at issue”).

 

 

|with all due regard for her own safety, when she slipped and
fell on water, which had been unreasonably allowed to
laccumulate and remain on the floor. There were no notices,
signs or other warnings, conspicuously placed to provide
Plaintiff reasonable notice of the hazard.

4. Defendant Forman Mills, acting by and through its
actual and/or apparent agents, servants, and/or employees, knew
jor should have known, inter alia, of the existence of the water
in the area where Plaintiff fell and of its unreasonably dangerous
‘condition, that Plaintiff and others similarly situated would be
walking there, and that the water, combined with the absence of
conspicuously placed warning signs or notices, posed = an
| unreasonable risk of harm to those, like Plaintiff, who were
|| lawfully and properly present.

15. At all time mentioned herein, Defendant Forman Mills,
acting by and through its actual and/or apparent agents, servants,
and/or employees, owed a continuing duty to owed a continuing
duty to maintain the premises at issue in a reasonably safe

 

3. On or about January 9, 2018, Plaintiff Debtte Green
Ilwas lawfully and properly present inside the prentises—at—issue;-—_

 

 
Case 8:21-cv-01787-TJS Document 4 Filed 07/20/21 Page 3 of 6

j condition, with due regard for persons lawfully and reasonably
upon the premises.

6. Defendant Forman Mills, acting by and through its
actual and/or apparent agents, servants, and/or employees,

| breached the duties owed to the Plaintiff, DeEtte Green, by, inter

ee So ea mere

 

 

 

Talia, allowing water to accumulate and remain on the fioor of the

 

premises at issue, failing to properly remove the water from the
premises at issue, failing to use reasonable and ordinary care to
keep the premises at issue safe for the benefit of those who

lawfully and reasonably came upon the premises, failing to

| reasonably inspect and/or maintain the premises at issue, failing:

to ensure that the premises at issue was free of hazardous
conditions, and failing to otherwise post notices or otherwise
warn Plaintiff of dangers that Defendant knew or should have known
existed. At all times mentioned herein, Plaintiff DeEtte Green
| was free of negligence and/or contributory negligence.

7. As a direct and proximate result of the Defendant’s
laforesaid negligence, Plaintiff DeEtte Green suffered injuries
|and damages, including but not Limited to: a disc herniation at
C4-C5 causing severe cord compression, necessitating a C4
corpectomy and C3-C5 fusion; she has incurred, and will continue
to incur, medical and hospital expenses in an effort to care for
her injuries; she has suffered a loss of earnings and earning

| capacity; and she has suffered, and will in the future suffer,

 

ae ne a Ade

ton ae A Be fo A A an see

eee

fenae ta

se often tare
Case 8:21-cv-01787-TJS Document 4 Filed 07/20/21 Page 4 of 6

great pain of body and mind; all of which may be permanent in
nature,

WHEREFORE, Plaintiff DeBEtte Green demands judgment .of and

jlagainst Defendant Forman Mills, Inc., in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00), plus pre-judgment

 

| interest and costs.

 

 

COUNT IIT
(Negligent Hiring, Training, Retention and Supervision)

Plaintiff incorporates by reference herein each and every

|) allegation get forth above and further states as follows:

9. At all times mentioned herein, Defendant Forman Mills,

acting by and through its actual and/or apparent agents, servants,
Jand/or employees, owed a continuing duty to reasonably,
Jcarefully, and conscientiously secure the service of qualified
jj and well-trained personnel, and to reasonably hire, train, retain

land supervise its personnel to reasonably assure, inter alia,

that the premises at issue were not left in an unreasonably

hazardous condition. Defendant also had a duty to properly train,

\|xetain and supervise these persons to assure that, inter alia,

|proper warnings, notices, and similar devices were posted.

9. Defendant Forman Mills, acting by and through its

actual and/or apparent agents, servants, and/or employees,

breached the duties owed to the Plaintiff by, inter alia, failing

 

ne

cme

ante oe

 
Case 8:21-cv-01787-TJS Document 4 Filed 07/20/21 Page 5 of 6

to reasonably hire, train, retain and supervise its personnel, as
jset forth above.

10. As a direct and proximate result of the Defendant’s
\laforesaid negligence, Plaintiff was injured and damaged as set

||forth above in paragraph 7,

 

 

 

 

WHEREFORE; Plaintiff Ppebtte—Green demands judgment ~of—and
Jagainst Defendant Forman Mills, Inc., in an amount in excess of
t|Seventy-Five Thousand Dollars ($75,000.00), plus pre-judgment

interest and costs.

Respectfully submitted,

CHAIKIN, SHERMAN, CAMMARATA
& SIEGEL, P.C.,

 

 

Allan M. Siegel

CPF No.: 9412150167

1232 17th Street, N.W.
Washington, DC 20036
Tel: (202) 659-8600
Fax: (202) 659-8680
siegel@dc-law.net
Attorneys for Plaintiff

CERTIFICATE OF GOOD STANDING
I hereby certify that I am a member in good standing of the

Maryland Bar.

 

" Rilan M. Siegel ~

 

oe dele

ret nae Tete ee ee ee

 
Case 8:21-cv-01787-TJS Document 4 Filed 07/20/21 Page 6 of 6

(JURY DEMAND

Plaintiff hereby request a trial by jury as to all issues

triable herein.

  
   

| as...

 

 

Allan

M. Siegel

Ae em ee

 

 

 

 

ae ne re ane come ee fy
